Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00522-CR

                               Marcell Lawrence CALVIN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR3378
                         Honorable Ray Olivarri, Judge Presiding

        BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, the Motion to Dismiss Appeal is
GRANTED, and this appeal is DISMISSED.

      SIGNED February 26, 2020.


                                             _____________________________
                                             Irene Rios, Justice